IN THE DISTRICT COURT OF APPEAL
                             FIRST DISTRICT, STATE OF FLORIDA

AGENCY FOR HEALTHCARE        NOT FINAL UNTIL TIME EXPIRES TO
ADMINISTRATION,              FILE MOTION FOR REHEARING AND
                             DISPOSITION THEREOF IF FILED
     Appellant,
                             CASE NO. 1D13-0224
v.

BAYFRONT MEDICAL
CENTER, INC., CAPE
MEMORIAL HOSPITAL, INC.
d/b/a CAPE CORAL HOSPITAL,
CGH HOSPITAL, LTD. d/b/a
CORAL GABLES HOSPITAL,
DELRAY MEDICAL CENTER,
INC. d/b/a DELRAY MEDICAL
CENTER, LEE MEMORIAL
HEALTH SYSTEM, d/b/a LEE
MEMORIAL HOSPITAL and
GULF COAST MEDICAL
CENTER, LIFEMARK
HOSPITALS OF FLORIDA,
INC. d/b/a PALMETTO
GENERAL HOSPITAL,
MORTON PLANT HOSPITAL
ASSOCIATION, INC. d/b/a
MORTON PLANT HOSPITAL
and MORTON PLANT NORTH
BAY HOSPITAL, PALM
BEACH GARDENS
COMMUNITY HOSPITAL, INC.
d/b/a PALM BEACH GARDENS
MEDICAL CENTER, SOUTH
BROWARD HOSPITAL
DISTRICT d/b/a MEMORIAL
HEALTH SYSTEM d/b/a
MEMORIAL REGIONAL
HOSPITAL, MEMORIAL
HOSPITAL WEST, MEMORIAL
HOSPITAL PEMBROKE, and
MEMORIAL HOSPITAL
MIRAMAR, SOUTH FLORIDA
BAPTIST HOSPITAL, INC. d/b/a
SOUTH FLORIDA BAPTIST
HOSPITAL, ST. ANTHONY’S
HOSPITAL, INC. d/b/a ST.
ANTHONY’S HOSPITAL, ST.
JOSEPH’S HOSPITAL, INC.
d/b/a ST. JOSEPH’S HOSPITAL,
ST. JOSEPH’S CHILDREN’S
HOSPITAL, ST. JOSEPH’S
HOSPITAL NORTH and ST.
JOSEPH’S WOMEN’S
HOSPITAL, TENET GOOD
SAMARITAN, INC. d/b/a GOOD
SAMARITAN MEDICAL
CENTER, TENET
HEALTHSYSTEM NORTH
SHORE, INC. d/b/a NORTH
SHORE MEDICAL CENTER
and NORTH SHORE MEDICAL
CENTER-FMC CAMPUS,
TENET HIALEAH
HEALTHSYSTEM, INC. d/b/a
HIALEAH HOSPITAL, TENET
ST. MARY’S, INC. d/b/a ST.
MARY’S MEDICAL CENTER,
TRUSTEES OF MEASE
HOSPITAL, INC. d/b/a MEASE
DUNEDIN HOSPITAL and
MEASE COUNTRYSIDE
HOSPITAL, WEST BOCA
MEDICAL CENTER, INC. d/b/a
WEST BOCA MEDICAL
CENTER,

     Appellees.
                               2
_____________________________/

Opinion filed July 16, 2014.

An appeal from the Division of Administrative Hearings.
John D. C. Newton, II, Judge.

Tracy Cooper George, Chief Appellate Counsel, Agency for Health Care
Administration, Tallahassee, for Appellant.

Joanne B. Erde of Duane Morris LLP, Miami, for Appellees.


WOLF, J.

      Appellant, the Agency for Health Care Administration (AHCA), filed an

appeal of a final order of the Division of Administrative Hearings which found that

AHCA was operating under an unpromulgated rule. After the issues were fully

briefed and this court heard oral arguments, AHCA filed a notice of voluntary

dismissal. In light of this notice, we dismiss. However, we write to specify that

AHCA may not avoid its obligation to pay appellees’ reasonable appellate

attorney’s fees by filing this belated notice of voluntarily dismissal.

      Section 120.595(4)(a), Florida Statutes, requires that “[i]f the appellate court

or administrative law judge determines that” an agency is operating under an

unpromulgated rule, “a judgment or order shall be entered against the agency for

reasonable costs and reasonable attorney’s fees, unless the agency demonstrates

that the statement is required by the Federal Government to implement or retain a

delegated or approved program or to meet a condition to receipt of federal funds.”
                                           3
Here, the administrative law judge (ALJ) found that AHCA was operating under an

unpromulgated rule which was not required by the Federal Government. AHCA

has sought to voluntarily dismiss this court’s review of that finding. Thus, the

ALJ’s finding entitles appellees to reasonable attorney’s fees during the entire

duration of these proceedings. As such, we accept the voluntary dismissal, but we

grant appellees’ motion for appellate attorney’s fees and remand for a

determination of the amount if the parties are unable to reach an agreement.

      DISMISSED. APPELLEES’ MOTION FOR ATTORNEY’S FEES

GRANTED.

PADOVANO and RAY, JJ., CONCUR.




                                         4